847 F.2d 841
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Flora G. DOZIER, Petitioner,v.DEPARTMENT OF EDUCATION, Respondent.
No. 88-3042.
United States Court of Appeals, Federal Circuit.
April 13, 1988.

Before RICH, DAVIS and NIES, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), in No. SF04328411167, dismissing as untimely Flora G. Dozier's petition for review of the initial decision of December 19, 1984, and denying her motion to reopen the case, is affirmed.

OPINION

2
Petitioner filed her petition for review by the full board approximately two and a half years after the initial decision became final.  See 5 CFR 1201.113(a).  The board may, in its discretion, consider a petition that is filed late if there is a showing of good cause for the delay, 5 CFR 1201.114(f), or it may reopen the case of its own accord, 5 CFR 1201.117.    Here, the board considered both alternatives, but determined that petitioner had failed to exercise due diligence and ordinary prudence in waiting to file her petition and thus had not shown good cause for delay.


3
We affirm the board's decision not to waive its filing deadline or to reopen the case because it was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  See 5 USC 7703(c).